Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-23, 32-34, 36, 40 and 45 have been canceled.  Claims 24-31, 35, 37-39, 41-44 and 46 are pending.

Election/Restrictions
Claims 26 and 31 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.  Applicant fails to timely traverse the restriction (election) requirement in the reply filed on July 16, 2020.  Claim 31 is now rejoined.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the upper edge region reinforces at least two opposite lateral walls by respectively at least one reinforcement profile as stated in claim 24, the upper edge section of at least two opposite lateral walls  is reinforced by at least one reinforcement profile as stated in claim 30, the upper edge section of all lateral walls is respectively reinforced by a reinforcement profile as stated in claim 37 and the upper edge region of all lateral walls is reinforced by a single, frame-shaped circumferential reinforcement profile as stated in claim 39 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24, 25, 27-31, 35, 37-39, 41-44 and 46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Claim 24 requires “at least one reinforcement profile” as stated in line 11.  Claim 24 has a breadth that one reinforcement profile has the capacity of reinforcing at least two opposite lateral walls.  However, this intent is not adequately described in the specification because there clearly needs to be two reinforcement profiles to reinforce the at least two opposite lateral walls, that is, one reinforcement profile for each of the opposed lateral walls.  Claim 30 similarly claims “at least one reinforcement profile” in line 10 and similarly is not adequately described in the specification for the same reasoning.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24, 25, 27-31, 35, 37-39, 41-44 and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 states in lines 10-12, "the upper edge region reinforces at least two opposite lateral walls by respectively at least one reinforcement profile ..." It is not understood if the word "respectively" separates "the upper edge regions" (four upper edge regions) or "at least two opposite lateral walls." Are there four reinforcement profiles, at least one for each upper edge region, or two reinforcement profiles, at least one for each of the at least two opposite lateral walls, or one reinforcement profile? One reinforcement profile can't reinforce two opposite lateral walls. "Fastened to the remaining lateral 
Note that "the/each reinforcement profile" in line 12, implies that there could be one reinforcement profile or more than one. The disclosure doesn't support using only one reinforcement profile for the entire container. If a reinforcement profile is applied to a lateral wall, then the opposite lateral wall would also necessarily have a reinforcement profile.  
"The reinforcement profile" in line 17 doesn't have proper antecedent basis.  Which one?  Does applicant mean “said at least one reinforcement profile?”
“The opposite lateral walls” in line 18 doesn’t have proper antecedent basis.  Which pair of opposite lateral walls?
Claim 30 has similar claim language to claim 24. Note that the word respectively is not used when describing that at least two opposite lateral wall is reinforced by at least one reinforcement profile in claim 30, lines 9-10.
Claim 30 recites the limitation "the lateral wall" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  Which one?
Claim 30 recites the limitation "the/each reinforcement profile" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation "the/each lateral wall comprising a reinforcement profile" in line 14.  There is insufficient antecedent basis for this limitation in the claim.  Which one?  Is applicant adding more reinforcement profiles?
30 recites the limitation "the remaining lateral wall" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation "the remaining container" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 is confusing.  Claim 25, lines 1-2 state “the stacking contour of each lateral wall” which means the four second stacking contours as each of the four lateral walls has a second stacking contour as stated in lines 5-6 of claim 24.  In claim 25, “comprising a reinforcement profile” could mean that each of the four second stacking contours comprises a reinforcement profile.  There are four reinforcement profiles and applicant is not distinguishing between the reinforcement profiles claimed in claim 24 and the added reinforcement profiles of claim 25.  Is applicant adding four more reinforcement profiles in addition to the at least one reinforcement profile?  Or, “comprising a reinforcement profile” could mean lateral wall which comprise a reinforcement profile.  Again, no proper antecedent basis for “the reinforcement profile” in line 3.  Why not state “wherein said second stacking contour is embodied at the top of said at least one reinforcement profile?”
The indefiniteness of the claims is too numerous to list each instance individually.
It is difficult for the Office to interpret the claims in their present condition.  Applicant introduces “at least one reinforcement profile” then never refers to it other than as “the reinforcement profile” or include “a reinforcement profile” to exacerbate the confusion about:  Is applicant adding more reinforcement profiles or did applicant mean to refer back to said at least one reinforcement profile?  Applicant introduces “four lateral walls,” then includes a reference to “at least two opposite lateral walls” which refers to the lateral walls in opposing pairs of one, two or more in number.  Then, applicant refers to “the lateral walls.”  The claims don’t have a clear meaning:  Does applicant mean the four walls or just one of the pair of opposing lateral walls?  Applicant introduces “a first stacking 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 30, 35 and 37-39 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Gotz (EP 0770552).
Gotz discloses a synthetic container comprising a rectangular base and four lateral walls, the base at the bottom comprising at its outer edge a first stacking contour, the lateral walls at their top edge section comprising a second stacking contour, 
in case of a stacking of a plurality of containers on top of each other, the first stacking contour of an upper container and the second stacking contour of a lower container engage each other in a centering fashion [this limitation is a product-by-process (PBP) limitation (see MPEP 2113) whereby this limitation merely suggests that containers might be stacked in a centering fashion, this limitation never mentions “said synthetic container” and even if the limitation was changed to state that this container is 
wherein the upper edge section of at least two opposite lateral walls is reinforced by at least one reinforcement profile (handle 7 with horizontal portions 8, 9, 10 and vertical extending legs 11 and 12) arranged in or at the lateral wall, and extends in the longitudinal direction of the lateral wall, and wherein the/each reinforcement profile [the vertically extending legs are arranged offset in reference to the second stacking contour (top face of handle 7) in a downward direction towards the base] is arranged offset in reference to the second stacking contour in a direction towards the base, and
wherein the/each lateral wall comprising a reinforcement profile is a two-component or multi-component injection molded part (two component part with handle of different hardness than case), which is obtainable by successive injection of at least two different synthetics into a lateral wall or container mold, with one synthetic being a reinforced synthetic for the reinforcement profile and one synthetic being a non-reinforced synthetic for the remaining lateral wall or the remaining container.
Note that mention of injection molding in a product claim is a product-by-process PBP limitation treated according to MPEP 2113.  Claim 30, line 15-18 states “which is obtainable by successive injection …”  This is a PBP limitation and the physical structure of Gotz is consistent with the product formed by the injection process mentioned.  It is noted that the two different synthetics may be injected into a container mold and a non-reinforced synthetic can be intended for the or a remaining container (not the plastic container of claim 30).
Claim 35, line 2 recites “latched or jammed or pushed or welded or adhered” as a PBP limitation.  The physical structure of Gotz is consistent with jammed or pushed or welded or adhered process of forming mentioned.

Re claim 38, the legs 11 and 12 of the reinforcement profile extend in an angular fashion.
Re claim 39, the upper edge region of all lateral walls (which is interpreted to mean the at least two opposite lateral walls) is reinforced by a single, frame-shaped circumferential reinforcement profile (which as disclosed by the present application is two separate reinforcement profiles).  This invention is disclosed insofar as shown by the drawings of the invention.

Claim(s) 30, 35, 37 and 39 is/are rejected under 35 U.S.C. 102(a) (10 as being anticipated by Craft, Jr. et al. (US 5145082) (Craft).
Craft discloses a synthetic container comprising a rectangular base and four lateral walls, the base at the bottom comprising at its outer edge a first stacking contour, the lateral walls at their top edge section comprising a second stacking contour (crest or extreme top surface of downturned upper rim 6), 
in case of a stacking of a plurality of containers on top of each other, the first stacking contour of an upper container and the second stacking contour of a lower container engage each other in a centering fashion [this limitation is a product-by-process (PBP) limitation (see MPEP 2113) whereby this limitation merely suggests that containers, in general, might be stacked in a centering fashion, this limitation never mentions “said synthetic container” and even if the limitation was changed to state that the synthetic container is one of the containers, the synthetic container could be the upper container or the lower container and be stacked in a centering fashion],

wherein the/each lateral wall (only two opposite lateral walls with handles 12) comprising a reinforcement profile is a two-component or multi-component injection molded part [two component part with handle of different materials soft plastic (softer rib 26) and hard plastic (gripping member 14)], which is obtainable by successive injection of at least two different synthetics into a lateral wall or container mold, with one synthetic being a reinforced synthetic for the reinforcement profile and one synthetic being a non-reinforced synthetic for the remaining lateral wall or the remaining container.
Note that mention of injection molding in a product claim is a product-by-process PBP limitation treated according to MPEP 2113.  Claim 30, line 15-18 states “which is obtainable by successive injection …”  This is a PBP limitation and the physical structure of Craft is consistent with the product formed by the injection process mentioned.  It is noted that the two different synthetics may be injected into a container mold and a non-reinforced synthetic can be intended for the or a remaining container (not the plastic container of claim 30).
Claim 35, line 2 recites “latched or jammed or pushed or welded or adhered” as a PBP limitation.  The physical structure of Craft is consistent with jammed or pushed or welded or adhered process of forming mentioned.

Re claim 39, the upper edge region of all lateral walls (which is interpreted to mean all four lateral walls) is reinforced by a single, frame-shaped circumferential reinforcement profile (rim 6).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24-25, 27-29 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsamourgelis (2016/0229583) in view of Hassell (US 2016/0009448).
Tsamourgelis discloses a plastic container comprising a rectangular base and four lateral walls, the base at the bottom comprising a first stacking contour (underside surface of base F) at its outer edge, the lateral walls each comprising an upper edge section comprising a second stacking contour (upper surface of plastic component M), and 

wherein the upper edge region reinforces at least two opposite lateral walls by respectively at least one reinforcement profile [RP] (two plastic components M) fastened at the remaining lateral wall in a form-fitting and/or force-fitting fashion, and 
wherein the RP has guide pins (protrusions M2, M3) pointing downward and engageable with corresponding recesses (vertical extending sliding channels C2, C3, respectively) near lateral edges of the opposite lateral walls.
Tsamourgelis fails to disclose the profiled section web (PSW).  Hassell teaches a profiled section web (PSW) (side rail 34) at a top side pointing away from the container, the PSW extending in the longitudinal direction of a RP (upper support surface 32) and forming a sliding track for an upper container placeable thereon for sliding engagement.  See claims 16-17 of Hassell, the center projection 56 forms a notch that slides along the side rail 34; see paragraph [0086], lines 12-13, paragraph [0088], lines 5-6, paragraph [0090], lines 2-4 and paragraph [0092] along with Fig. 34-36 showing the sliding of trays.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the RP of Tsamourgelis to have the PSW taught by Hassell to allow sliding along a surface or surfaces to enhance the alignment of stacking containers, to ease the handling of upper containers when slid into position at a skewed angle with respect to a lower container because the 
The second stacking contour is the contour of PSW (side rail 34 of Hassell) in the modified configuration.
Re claim 27, each RP comprising in a lower section facing the lateral wall a groove M5’ open towards the bottom and the top edge of the lateral wall has a brace M5 pointing upwards.
Re claim 28, each RP comprising a lateral section facing the lateral wall having a brace (one of protrusions M6, M7, M8) pointing to the side and the remaining wall at the top edge having a groove formed within extending bar C1 open to the side.
Re claim 29, cooperating latch elements C1 and M6, M7, M8.

Claims 41-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsamourgelis in view of Hassell as applied to claim 24 above, and further in view of Rehrig (US 3675815).
Tsamourgelis fails to disclose a pair of grooves as sections of the first stacking contour on the base.  Hassell teaches the pair of grooves as the notch in the underside of feet 40 and 41 and center projection 56, the sliding tracks (side rail 34) and grooves are respectively embodied such that upon placement of an upper container onto a lower container in a position relatively offset in the longitudinal direction of the sliding tracks and groove to each other the upper container rests in an elevated position on the sliding tracks of the lower container in a displaceable fashion, wherein during or after any displacement of the upper container into a position coinciding with the lower container, the sliding tracks can enter the grooves when the upper container is lowered into a final stacked position.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to add grooves (feet 40, 41 and projection 56) as taught by Hassell as these grooves are the complement to the sliding tracks (side rail 34) to provide the sliding engagement and aligning and ease of handling.
.

Response to Arguments
Applicant's arguments filed February 8, 2021 have been fully considered but they are not persuasive.  Applicant states that the proposed modification would be physically impossible.  This argument is not well taken.  Applicant states that Rehrig has no separate reinforcement profile.  The teaching being applied is that PHOSITA could make the reinforcement profile of Rehrig separate and add the guide pins and corresponding recesses by applying the teachings of Tsamourgelis so that the reinforcement profile is properly attached and usable.  The argument is moot insofar as Tsamourgelis is applied as the primary reference in the obviousness rejections now of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






sjc
/STEPHEN J CASTELLANO/Primary Examiner, Art Unit 3733